Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-22766-Civ-WILLIAMS/TORRES


   DIANA FLOREZ,

         Plaintiff,

   v.

   WORKFORCE SOLUTION STAFFING, LLC
   et al.,

         Defendants.

   ______________________________________/

             REPORT AND RECOMMENDATION ON THE PARTIES’
            CROSS MOTIONS FOR PARTIAL SUMMARY JUDGMENT

         This matter is before the Court on the parties’ cross motions for partial

   summary judgment filed by Diana Florez (“Plaintiff” or “Florez”) and Martha De La

   Cruz (“Ms. De La Cruz”) and Fernando De La Cruz (“Mr. De La Cruz,” and collectively

   with Ms. De La Cruz, “Defendants”). Defendants’ motion seeks judgment in their

   favor on Plaintiff’s claims for retaliatory termination (Counts VII-IX). [D.E. 32].

   Plaintiff’s motion seeks judgment on the following issues: 1) FLSA coverage; 2)

   Defendants were “employers” under the Fair Labor Standards Act (“FLSA”); 3)

   Plaintiff was an “employee” under the FLSA; 4) Defendants violated the FLSA’s

   minimum wage provisions; 5) Plaintiff was not exempt from overtime wages for part

   of her employment; and 6) Defendants are not entitled to any set offs to reduce

   damages sought by Plaintiff as a matter of law. [D.E. 32].

                                            1
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 2 of 18




         Defendants filed their response to Plaintiff’s motion on April 23, 2021 [D.E. 34]

   to which she replied on April 30, 2021 [D.E. 38]. Plaintiff filed her response to

   Defendants’ motion on April 23, 2021 [D.E. 36] to which they replied on April 30, 2021

   [D.E. 39].   Therefore, the motions are now ripe for disposition. 1      After careful

   consideration of the motions, responses, replies, relevant authority, and for the

   reasons discussed below, Defendants’ partial motion for summary judgment should

   be GRANTED, and Plaintiff’s partial motion for summary judgment should be

   GRANTED in part and DENIED in part.

                          I.    FACTUAL BACKGROUND

         This FLSA action involves alleged minimum wage and overtime violations and

   unlawful retaliation after a live-in nanny requested more pay and less hours shortly

   before the Covid-19 pandemic started. Florez moved to the United States in August

   2018, and even though she was unauthorized to work, she posted an advertisement

   in classifieds in Miami, Florida for work as a nanny. Ms. De La Cruz responded to

   the ad and hired Florez to be a live-in nanny starting in September 2018. Ms. De La

   Cruz wanted help to watch her child because she frequently joined her husband at

   his work, which was at a night life venue. Florez claims that she was also hired to

   assist with “the daily housework” [D.E. 31-1, pg. 18:20-22], but Defendants assert

   that any cooking and cleaning she did was in the ordinary course of being a roommate

   with Defendants.



   1      The Honorable Kathleen M. Williams referred the motions to the Undersigned
   for disposition on May 3, 2021. [D.E. 40].

                                             2
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 3 of 18




         Florez was paid $450 per week for the work and slept at Defendants’ residence

   in her own room at least six nights a week for the first year. Her schedule fluctuated

   week to week, but she was paid the same salary regardless of the amount of time she

   worked that that week. While Defendants did not keep records of the hours she

   worked, Ms. De La Cruz and Florez communicated frequently through WhatsApp

   chat to discuss Florez’s daily tasks. Florez contends that she worked up to 72 hours

   a week and Defendants claim that she averaged around 20 hours per week.

         In September 2019, Florez communicated to Ms. De La Cruz that her pay was

   too low for all the work she did. Ms. De La Cruz thus increased her pay to $500 per

   week and hired a housekeeper to help clean their home at least once a week.

   According to Florez, the hiring of the cleaning person “represented a little less work”

   for her. Also in September 2019, Florez took off two weeks from work to take care of

   her soon to be husband after he was hospitalized with an injury. Florez continued to

   take 1-2 hours off on certain days to care for her husband, but her weekly salary of

   $500 was never reduced.

         Shortly thereafter, Florez started staying with her new husband a few nights

   a week in an apartment close to Defendants’ residence. In February 2020, Florez

   received permission from Ms. De La Cruz to completely move out of the Defendants’

   residence. Florez also requested a formal schedule and to work less hours around

   this time. In response, Ms. De La Cruz allowed Florez to start working reduced hours

   and allegedly prepared a formal schedule for her. However, in mid-March, at the

   same time the government recommended quarantining due to Covid-19, Florez’s


                                             3
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 4 of 18




   employment was suspended and she moved-in full-time with her husband. During

   her quarantine, Florez’s building was trying to evict her and her husband, so she did

   not want to leave as she was concerned that she could not get back in. Florez was

   also worried about her car being towed, so Ms. De La Cruz allowed her to park it at

   Defendants’ building. In April 2020, Florez’s employment was officially terminated.

   Ms. De La Cruz did so by texting Florez that she was let go “due to the pandemic and

   family circumstances,” that she lost her own job at a theatre, and that Defendants

   were moving. [D.E. 31-2, pg. 32].

         On June 3, 2020, Florez filed her complaint in state court and Defendants

   removed it to this Court on July 6, 2020. [D.E. 1]. Florez brought nine causes of

   action against Defendants, including six counts for alleged violations of the minimum

   wage and overtime provision of the FLSA (Counts I-VI), as well three counts for

   retaliatory termination.

                               II.     LEGAL STANDARD

         A court shall grant summary judgment if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a).

         A party asserting that a fact cannot be or is genuinely disputed must
         support the assertion by: (A) citing to particular parts of materials in
         the record, including depositions, documents, electronically stored
         information, affidavits or declarations, stipulations (including those
         made for purposes of the motion only), admissions, interrogatory
         answers, or other materials; or (B) showing that materials cited do not
         establish the absence or presence of a genuine dispute, or that an
         adverse party cannot produce admissible evidence to support the fact.


                                            4
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 5 of 18




   Fed. R. Civ. P. 56(c)(1). On summary judgment the inferences to be drawn from the

   underlying facts must be viewed in the light most favorable to the party opposing the

   motion. See Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 597

   (1986) (quoting another source).

         In opposing a motion for summary judgment, the nonmoving party may not

   rely solely on the pleadings, but must show by affidavits, depositions, answers to

   interrogatories, and admissions that specific facts exist demonstrating a genuine

   issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323-

   24 (1986).   The existence of a mere “scintilla” of evidence in support of the

   nonmovant’s position is insufficient; there must be evidence on which the jury could

   reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   252 (1986). “A court need not permit a case to go to a jury . . . when the inferences

   that are drawn from the evidence, or upon which the non-movant relies, are

   ‘implausible.”’ See Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th Cir.

   1996) (citing Matsushita, 475 U.S. at 592-94).

         At the summary judgment stage, a court’s function is not to “weigh the

   evidence and determine the truth of the matter but to determine whether there is a

   genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,

   the court must decide which issues are material. A material fact is one that might

   affect the outcome of the case. See id. at 248 (“Only disputes over facts that might

   affect the outcome of the suit under the governing law will properly preclude the entry

   of summary judgment. Factual disputes that are irrelevant or unnecessary will not


                                              5
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 6 of 18




   be counted.”). “Summary judgment will not lie if the dispute about a material fact is

   genuine, that is, if the evidence is such that a reasonable jury could return a verdict

   for the nonmoving party.” Id.

                                     III.   ANALYSIS

         A.     Retaliatory Termination (Counts VII-IX)

         Defendants seek judgment in their favor on Counts VII-IX, each involving

   unlawful retaliatory termination of Florez’s employment. In short, Defendants argue

   that Florez has failed to show that her employment was terminated because she

   requested a pay raise, help with cleaning, and a reduction in the number of hours she

   worked. In the alternative, Defendants contend Florez is not entitled to economic

   damages because she is an undocumented alien not authorized to work in the United

   States.

         The FLSA prohibits an employer from discharging “any employee because such

   employee has filed any complaint or instituted or caused to be instituted any

   proceeding under or related to this chapter.”       29 U.S.C. § 215(a)(3).    Informal

   complaints made to an employer may serve as a “complaint” for purposes of the FLSA.

   See E.E.O.C. v. White & Son Enterprises, 881 F.2d 1006, 1011 (11th Cir. 1989)

   (“[U]nofficial complaints expressed by [employees] to their employer about unequal

   pay constitute an assertion of rights protected under the statute.”); Perez v. Anastasia

   M. Garcia, P.A., 701 F. App’x 938, 941 (11th Cir. 2017) (email requesting overtime

   pay was sufficient to put defendant on notice that defendant “should reasonably




                                              6
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 7 of 18




   understand the matter as part of its business concerns.”) (quoting Kasten v. Saint-

   Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011)).

         Courts use “the familiar McDonnell Douglas framework” to analyze FLSA

   retaliation claims. See Suchite v. Kleppin, 819 F. Supp. 2d 1284, 1293 (S.D. Fla. 2011)

   (quoting Burnette v. Northside Hosp., 342 F. Supp. 2d 1128, 1133 (N.D. Ga. 2004)).

   Under this framework, a plaintiff must show that: (1) she engaged in a protected

   activity under the FLSA; (2) she suffered an adverse action by her employer; and (3)

   a causal connection exists between her protected activity and the adverse action. See

   Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000). To establish a causal

   connection, “a plaintiff need only show ‘that the protected activity and the adverse

   action were not wholly unrelated.’” Brungart v. BellSouth Telecomms., Inc., 231 F.3d

   791, 799 (11th Cir. 2000) (quoting Clover v. Total Sys. Servs., Inc., 176 F.3d 1346,

   1354 (11th Cir. 1999)). A “close temporal proximity between the statutorily protected

   activity and the adverse employment action” can meet the burden of showing

   causation. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)

   (citing See Brungart, 231 F.3d at 798-99). “But mere temporal proximity, without

   more, must be “’very close.’” Id. (citing Clark County Sch. Dist. v. Breeden, 532 U.S.

   268, 273 (2001)).

         If a plaintiff establishes a prima facie case of retaliation, the burden shifts to

   the defendant to come forward with a legitimate non-retaliatory reason for the

   adverse employment action. Id. If this burden is met, the burden shifts back to the




                                             7
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 8 of 18




   plaintiff to demonstrate that the proffered non-retaliatory reason is a pretext for the

   termination. See Suchite, 819 F. Supp. 2d at 1293.

         We begin with Plaintiff’s initial burden; to show that she engaged in a

   protected activity and that there is a casual connection between it and Ms. De La

   Cruz terminating her employment. Florez asserts that she engaged in protected

   activity when she “complained” about her low pay and cleaning duties in September

   2019. While this may constitute protected activity, Florez has failed to show a causal

   connection between it and the termination of her employment. To begin with, Ms. De

   La Cruz acquiesced to the requests by increasing Florez’s weekly compensation and

   hired a cleaning service to lighten Florez’s workload. Because of this, Florez is only

   relying on the temporal proximity between her requests and her termination to show

   a casual connection. Thus, the date she made her requests and the date of her

   termination must be “very close.” See Thomas, 506 F.3d at 1364. However, it was at

   least six months after her requests that Florez’s employment was first suspended in

   March 2020. This six-month gap clearly fails to meet the standard of “very close.”

   See Clark County Sch. Dist., 532 U.S. at 273 (three-month period insufficient);

   Thomas, 506 F.3d at 1364 (three to four-month period insufficient).

         Florez’s request to move-out completely and for reduced hours in February

   2020 is a different story.   If we considered this request protected activity, the

   temporal proximately to her work being suspended in March 2020 is relatively close.

   Nonetheless, even if Florez established a prima facie case of retaliation based on the

   close temporal proximity between her protected activity and her termination,


                                             8
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 9 of 18




   Defendants have offered a legitimate, non-retaliatory reason for her termination—

   that Florez lost her job due to the Covid-19 pandemic and that Defendants moved to

   Washington, DC a few months later. It is now common knowledge that millions of

   people across the world lost their jobs when the Federal government recommended a

   two-week quarantine starting in March 2020, with most of them not regaining

   employment for several months.        This was especially true for professions that

   required close contact with other people, like nannies.

         Florez has not come close to offering any evidence to rebut that the Covid-19

   pandemic was not the reason she lost her job instead of her asking for reduced hours

   and wanting to move out. Indeed, just a few days after Florez’s request to work less

   hours in February 2020, Ms. De La Cruz took Florez out to celebrate her birthday as

   their relationship remained strong. This friendly relationship was also evidenced by

   Ms. De La Cruz allowing Florez to park her car at her house even though her

   employment was suspended at the time. And lastly, when asked if the February 2020

   conversation regarding a reduction in hours had anything to do with her termination,

   Florez said “I don’t think so.” [D.E. 31-2, pg. 53].

         As a result, the retaliation claims fail as a matter of law. 2     Therefore,

   Defendants’ motion should be GRANTED.




   2      We also address Defendants’ alternative argument that someone not
   authorized to work in the United States cannot recover backpay. This argument is
   unavailing. “[U]ndocumented workers are ‘employees’ within the meaning of the
   FLSA and that such workers can bring an action under the act for unpaid wages and
   liquidated damages.” Patel v. Quality Inn, 846 F.2d 700, 706 (11th Cir. 1988). And
   this holding is still applicable in the Eleventh Circuit today. See Lamonica v. Safe
                                               9
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 10 of 18




         B.     Undisputed Issues (FLSA Coverage, Ms. De La Cruz is an
                “Employer” under the FLSA, and Florez is an “Employee” under
                the FLSA)

         Plaintiff seeks judgment in her favor on FLSA coverage, that Ms. De La Cruz

   is an “employer” under the FLSA, and that Florez is an “employee” and not an

   independent contractor under the FLSA. Defendants do not challenge any of these

   positions. However, Defendants assert that none of them were ever under dispute,

   so Plaintiff’s counsel only seeks judgment on them to increase their billable hours.

   Defendants thus contend these issues should be denied as moot. In reply, Plaintiff’s

   counsel argues they had legitimate reasons to adjudicate the issues.

         We find no reason why the Court should settle this argument regarding

   attorneys’ fees at this stage of the action. For now, we thus recommend that the Court

   grant Plaintiff’s motion for summary judgment on these issues to avoid any doubt

   that they are settled issues. But, Defendants have preserved their arguments if

   Plaintiff is ultimately the prevailing party and owed certain fees under the FLSA.

   And if Plaintiff’s counsel lacked a valid reason to seek judgment on these issues, the

   amount of attorneys’ fee owed to Plaintiff may be reduced accordingly.

         C.     If Mr. De La Cruz is an “Employer” under the FLSA

         Plaintiff argues that in addition to Ms. De La Cruz, Mr. De La Cruz was an

   “employer” under the FLSA. Pursuant to the FLSA, “employers must pay employees

   minimum and overtime wages. Olivas v. A Little Havana Check Cash, Inc., 324 F.



   Hurricane Shutters, Inc., 711 F.3d 1299, 1306 (11th Cir. 2013) (“For the reasons that
   follow, Hoffman is not clearly on point and therefore did not overrule Quality Inn.”).

                                            10
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 11 of 18




   App’x 839, 844 (11th Cir. 2009) (citing 29 U.S.C. §§ 206, 207). An individual cannot

   be held “liable for violating the overtime provision of the FLSA unless he is an

   ‘employer’ within the meaning of the Act.” Alvarez Perez v. Sanford-Orlando Kennel

   Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008) (citing 29 U.S.C. § 207(a)(1); Donovan

   v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir. 1984)).

         The FLSA broadly defines an employer as “any person acting directly or

   indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

   § 203(d); see also Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1309

   (11th Cir. 2013). Whether an individual comes under the scope of this definition “does

   not depend on technical or ‘isolated factors but rather on the circumstances of the

   whole activity.’” Alvarez Perez v. Sanford–Orlando Kennel Club, Inc., 515 F.3d 1150,

   1160 (11th Cir. 2008).

         To support that Mr. De La Cruz was Florez’s employer, Plaintiff presents the

   following evidence: (1) Ms. De La Cruz requested that Florez make some peas via

   Whatsapp for Mr. De La Cruz to go with Ms. De La Cruz’s shrimp and rice; (2) Mr.

   De La Cruz reprimanded Florez for not properly cleaning his shoes; (3) Mr. De La

   Cruz would ask Florez for something if he needed it; (4) Mr. De La Cruz was the lessor

   of the residence; and (5) Ms. De La Cruz had to speak to her husband to see if he

   agreed to hiring a cleaning service. This evidence falls well short of showing that it

   is undisputed that Mr. De La Cruz was Florez’s employer under the FLSA.

         To begin with, if Florez cooked as part of her work or just in the ordinary course

   of living with Defendants is in dispute. Ms. De La Cruz requesting that Florez cook


                                             11
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 12 of 18




   her husband peas as a side dish to her dinner may have nothing to do with Florez’s

   employment duties. This could be simply roommates coordinating dinner plans. Mr.

   De La Cruz also denies asking his wife to make this request of Florez. Mr. De La

   Cruz also denies ever reprimanding Florez regarding his shoes.         And the text

   messages between Ms. De La Cruz and Florez discussing the alleged incident is vague

   and ambiguous. The rest of the evidence presented by Florez is generic and or

   possibly irrelevant. Because the specific evidence concerning Mr. De La Cruz being

   an “employer” under the FLSA is sparse, and viewing all evidence and factual

   inferences in the light most favorable to Defendants, Plaintiff’s motion for summary

   judgment seeking to establish Mr. De La Cruz as an “employer” under the FLSA

   should be DENIED.

         D.     FLSA’s Minimum Wage Provisions

         Plaintiff next seeks to establish that Defendants violated the FLSA’s minimum

   wage provisions. Congress enacted the FLSA to protect all covered workers from

   substandard wages and oppressive working hours. See Barrenttine v. Arkensas-Best

   Freight Sys., 450 U.S. 728, 739 (1981); 29 U.S.C. § 202(a); see also Pellon v. Bus.

   Representation Int’l, Inc., 528 F. Supp. 2d 1306, 1309 (S.D. Fla. 2007) (“One of the

   primary purposes of the FLSA is to protect employees from substandard wages,” with

   the general requirement that employers compensate employees with a statutory

   minimum rate for work performed).       The law was designed to ensure that any

   employee covered under the law would receive “[a] fair day’s pay for a fair day’s

   work[.]” Barrenttine, 450 U.S. at 739. In other words, “[b]y establishing a floor for


                                            12
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 13 of 18




   wages and a ceiling for hours worked without overtime compensation, lawmakers

   attempted ‘to compensate those who labored in excess of the statutory maximum

   number of hours for the wear and tear of extra work and to spread employment

   through inducing employers to shorten hours because of the pressure of extra cost.”’

   Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1311 (11th Cir. 2007) (quoting

   Bay Ridge Operating Co. v. Aaron, 334 U.S. 446, 460 (1948)). To that end, “the statute

   requires payment of minimum wages and overtime pay, 29 U.S.C § 206, § 207, and

   gives employees deprived of these payments the right to receive them. 29 U.S.C §

   216(b); Maluvik v. Ameripark, LLC, 694 F. App’x 705, 705 (11th Cir. 2017).; see

   also Lyon v. Whisman, 45 F.3d 758,764 (3rd Cir. 1995) (“The substantive sections of

   the FLSA, narrowly focusing on the minimum wage rates and maximum working

   hours, bear out its limited purpose.”).

         To prevail on her minimum wage claim, Plaintiff must demonstrate that she

   worked overtime without compensation and Defendants knew or should have known

   of the overtime work. See Allen, 495 F.3d at 1314-15. Plaintiff concedes in her motion

   that the number of hours she worked per week is in dispute. She does so because the

   parties disagree on whether Florez was working during the time she was not

   watching the child and if the cleaning and cooking she did was part of her job duties

   or just part of her normal daily living.

         Plaintiff, however, argues she is entitled to summary judgment because

   Defendants did not keep records of when she worked. This argument relies on the

   burden shifting framework used when there is an absence of written time records or


                                              13
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 14 of 18




   a written agreement that establishes the hours worked for a live-in employee. Under

   these circumstances, the employee has the burden “to prove that he/she has in fact

   performed the work for which she claims that she was improperly compensated.” See

   Turcios Montoya v. Herington, 2014 WL 12536979, at *3 (S.D. Fla. Aug. 29, 2014)

   (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)). Then, “the

   burden shifts to the employer to come forward with evidence of the precise amount of

   work performed.” Id.

         While this burden shifting framework applies to this case, this does not

   automatically establish that Florez was not paid minimum wage. In fact, the one

   case cited by Florez states the opposite. See id. (“In Barraza, this Court found that

   in the absence of records or a written agreement, the facts relevant to determining

   the compensable hours are highly disputed and, therefore, create a genuine issue of

   material fact which precludes the entry of summary judgment.”) (citing Barraza v.

   Pardo, 985 F. Supp. 2d 1369, 1373 (S.D. Fla. Dec. 4, 2013)). Like Turcios and

   Barraza, there is no record of hours worked and number of compensable hours Florez

   worked are highly disputed, so entry of summary judgment must be precluded. It is

   up to the trier of fact to determine if Florez had any “down-time” while living with

   Defendants. Accordingly, Plaintiff’s motion for summary judgment on the issue of

   minimum wage should be DENIED.

         E.     Overtime Exemption

         Plaintiff also seeks summary judgment in her favor that her work for

   Defendants was not exempt from overtime. The FLSA requires an employer to pay


                                            14
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 15 of 18




   an employee “an overtime wage of one and one-half times his regular rate for all hours

   he works in excess of forty hours per week.” See Josendis v. Wall to Wall Residence

   Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011); see also 29 U.S.C. § 207(a). A

   plaintiff who has worked overtime without pay may bring a private FLSA action for

   damages. See 29 U.S.C. § 216(b). An unpaid-overtime claim has two elements: (1) an

   employee worked unpaid overtime, and (2) the employer knew or should have known

   of the overtime work. See Allen, 495 F.3d at 1314-15.

         In general, the FLSA’s overtime wage provisions do not apply to “any employee

   who is employed in domestic service in a household and who resides in such

   household[.]”   29 U.S.C. § 213(b)(21). However, “[e]mployees who work only

   temporarily, for example, for only a short period of time such as two weeks, for the

   given household are not considered live-in domestic service workers, because residing

   on the premises of such household implies more than temporary activity.” 29 C.F.R.

   785.23.

         Here, Plaintiff argues she was a temporary live-in domestic employee from

   September 2019 until her employment ended in March 2020 because she ceased living

   with Defendants full-time during this period.     The record, however, is rife with

   contrary evidence that shows Florez may have lived at Defendants’ residence full-

   time up until March 2020. For example, the complaint and Florez’s answers to

   interrogatories state that she lived with Defendants until March 2020. There is also

   no question that Florez’s personal belongings were still in Defendants’ residence as

   late as April 2020. In addition, Florez stated in her deposition that she stayed at


                                            15
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 16 of 18




   Defendants’ residence after September 2019 whenever Defendants needed her to,

   which was at least 4-5 days a week. [D.E. 31-1, pg. 36:4-6]. And that she did not live

   with her husband full-time until she started quarantining due to the pandemic. [D.E.

   31-2, pgs. 35-36]. Therefore, a jury must decide if Florez lived with Defendants full-

   time after September 2019, and Plaintiff’s motion for summary judgment on this

   issue should be DENIED.

         F.     Setoff Compensation

         Last, Plaintiff contends Defendants are not entitled to setoffs for monies paid

   to her for vacation pay, pay received for time when Defendants were away, meals and

   lodging, or loans made to Florez that she did not repay. Defendants assert they only

   seek to offset a single $450 loan Ms. De La Cruz gave Florez that was not repaid.

   Setoffs may be appropriate in FLSA actions if they do not cause a plaintiff’s wages to

   fall below the statutory minimum. See Morrison v. Exec. Aircraft Refinishing, Inc.,

   434 F. Supp. 2d 1314, 1321 (S.D. Fla. 2005) (citing Singer v. City of Waco, Tex., 324

   F.3d 813, 828 n. 9 (5th Cir. 2003)).

         According to Defendants, Florez only worked 20 hours the week the loan was

   made, so the potential $450 setoff would not cause Florez’s wages to fall below the

   statutory minimum as she was already compensated $500 that week. Thus, because

   the number of hours Florez worked is in dispute, the setoff question is not appropriate

   for summary judgment. This is correct.

         In other words, even if Florez paid back the $450 loan, she would still be

   compensated $500 that week (instead of $950), which is well above the statutory


                                             16
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 17 of 18




   minimum for 20 hours worked in a single week. Now, if Florez can show she worked

   more than 52 hours that week (the number of hours where $500 for the week would

   be below the statutory minimum), then Defendants cannot offset the entire $450 loan.

   Or it could be offset on a sliding scale. In any event, we cannot determine if an offset

   is appropriate until the jury determines the number of hours Florez worked the week

   the $450 loan was due. Accordingly, Plaintiff’s motion for summary judgment on the

   issue of setoff compensation should be DENIED.

                                     IV.    CONCLUSION

          For the foregoing reasons, the Court RECOMMENDS that Defendants’

   motion for partial summary judgment [D.E. 30] should be GRANTED and Plaintiff’s

   motion for partial summary judgment [D.E. 32] should be GRANTED in part and

   DENIED in part:

         A. Plaintiff’s motion for judgment in her favor on FLSA coverage, that Ms. De

             La Cruz is an “employer” under the FLSA, and that Florez is an “employee”

             and not an independent contractor under the FLSA should be GRANTED.

         B. Plaintiff’s motion on the remaining issues should be DENIED. 3

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

   fourteen (14) days from service of this Report and Recommendation within which to

   file written objections, if any, with the District Judge. Failure to timely file objections

   shall bar the parties from de novo determination by the District Judge of any factual




   2      To be clear, Plaintiff failed on every issue that Defendants’ challenged and
   only succeeded on the issues in which Defendants were in agreement.
                                             17
Case 1:20-cv-22766-KMW Document 46 Entered on FLSD Docket 07/26/2021 Page 18 of 18




   or legal issue covered in the Report and shall bar the parties from challenging on

   appeal the District Judge’s Order based on any unobjected-to factual or legal

   conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g.,

   Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Soc.

   Sec., 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 26th day of

   July, 2021.

                                                   /s/ Edwin G. Torres
                                                   EDWIN G. TORRES
                                                   United States Magistrate Judge




                                              18
